PER CURIAM:
Thomas E. Smith, Jr., appeals the district court’s order denying Smith’s various motions in his closed criminal case and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. l:03-cr-00245-TSE-l (E.D. Va. Mar. 13 & Aug. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.